Case 1:18-cr-00314-ALC Document 57 Filed 06/11/21 Page 1of1

ORIGINAL

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK mee ENt ELECTRONICALLY

DOCH
DATE FILED: (= //=2]___

 

 

UNITED STATES

18 ie, 314 | ALC )

VS.

 

 

Gregory Price Order
To: U.S. Marshals Office
It is hereby ordered :
That the Defendant, Gregory Price , Reg# 76149-054

having been sentenced in the above case to a term of Time Served; The U.S. Marshals are to

release the defendant unless any pending warrants, detainers or other issues are encountered.

C7~—

United States District Judge

(ol (0/262 |

Date

 

 

 

 
